DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02/12/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically the copies of all foreign and NPL documents listed on the IDS (receipt date 02/12/2021) have not been received. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demir et al (US 2016/0147886)
Demir teaches:
Regarding claim 1, A method comprising: accessing a database comprising user profile data of a plurality of users, the user profile data including user attribute data ([0006] - A system stores attributes of users, each attribute associated with one or more values); identifying a subset of the plurality of users based on a user attribute shared by the subset of the plurality of users ([0066] - The request analyzer 345 parses the received request to build a representation of the information received in the request. The request is associated with a request type and may specify one or more attributes and values for the specified attributes. The request type determines how the specified attribute values should be related to the requested group of users.); determining that a quantity of the subset of the plurality of users transgresses a threshold value ([0069] - For example, the logical operation module 355 may retrieve a set representation enumerating the users of the set and build a bit index from the retrieved representation. Alternatively, the logical operation module 355 may retrieve a bit index representation of the set and build a set representation enumerating the users from the retrieved representation.); and causing display of a notification that includes a presentation of the quantity of the subset of the plurality of users based on the determining that the quantity transgresses the threshold value ([0038] - the user interface 200 allows a user to specify criteria based on an aggregate value based on attributes of connections of a user. For example, a user may request all users of a social networking system that have more than a threshold number of connections or more than a threshold number of connections having a measure of affinity above a given value).

Regarding claim 2, The method of claim 1, wherein the method further comprises: receiving an input that defines the threshold value ([0038] - the user interface 200 allows a user to specify criteria based on an aggregate value based on attributes of connections of a user. For example, a user may request all users of a social networking system that have more than a threshold number of connections or more than a threshold number of connections having a measure of affinity above a given value).

Regarding claim 3, The method of claim 1, wherein the presentation of the quantity of the subset of the plurality of users includes a gauge (Figure 2, 260 – Affinity).

Regarding claim 4 The method of claim 1, wherein the identifying the subset of the plurality of users further comprises: receiving an input that selects a geographic region (Figure 2, 210a Location); and identifying the subset of the plurality of users based on the user attribute and the geographic region (FIG. 2 shows a screenshot of a user interface for specifying a query for determining a group of users based on user attributes, according to an embodiment).

Regarding claim 5, The method of claim 1, wherein the identifying the subset of the plurality of users further comprises: receiving an input that selects the user attribute (FIG. 2 shows a screenshot of a user interface for specifying a query for determining a group of users based on user attributes, according to an embodiment).

Regarding claim 6, The method of claim 1, wherein the user attribute includes a user demographic (Fig 2, Age 210b, Gender 210c).

Regarding claim 7, The method of claim 1, wherein the user attribute includes a device attribute ([0053] - The third party pay provide information identifying the set users by listing their phone numbers, emails, or any information uniquely identifying each user. The social networking system matches the information identifying users with user profile attributes of users stored in the social networking system to match the receives information with user accounts of the social networking system).
Claims 8-20 are rejected using similar reasoning seen in the rejection of claims 1-7 due to reciting similar limitation but directed towards a system and non-transitory machine readable storage medium.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166